SGB INTERNATIONAL HOLDINGS INC. Jinhuai Middle Street, Hong Hua Yuan Block 1 Unit 907 Fengze District, Quanzhou City, Fujian Province PRC China 362300 Tel: +86-13611930299 August 30, 2011 BY EDGAR Securities and Exchange Commission treet North East Washington, DC 20549 U.S.A. Attention: Larry Spirgel, Assistant Director Dear Mr. Spirgel: Re: SGB International Holdings Inc. (the “Company”) Form 8-K Filed May 12, 2011 File No. 0-53490 We write in response to your letter dated August 16, 2011 with respect to the above-noted filing of the Company. We request a further one week extension of the deadline for our responses to your comments. We anticipate to be able to provide a complete response to all comments by no later than September 7, 2011. Should you have any questions, please do not hesitate to contact our legal counsel: Clark Wilson LLP, Attn: L.K. Larry Yen, at (604) 891-7715. Yours truly, SGB INTERNATIONAL HOLDINGS INC. /s/ Xin Li Xin Li Chief Executive Officer
